 



EXHIBIT 10.7
Prepared by and after recording, please return to:
Michael D. Killin
Campbell Bohn Killin Brittan & Ray, LLC
270 St. Paul Street, Suite 200
Denver, Colorado 80206
(303) 322-3400
DEED OF TRUST
(SECURES FUTURE ADVANCES)
     THIS DEED OF TRUST (this “Deed of Trust”), made as of July 25, 2006, by
JOHN B. SANFILIPPO & SON, INC., a Delaware corporation, whose address is 2299
Busse Road, Elk Grove Village, IL 60007 (“Trustor”, which designation shall
include successors in interest), to Equity Title of Colorado, 3950 Lewiston
Street, Suite 100, Aurora, Colorado 80011 (hereinafter referred to as the
“Trustee”), for the benefit of U.S. Bank National Association, a national
banking association, as Collateral Agent, whose address is 950 Seventeenth
Street, Suite 350, Denver, Colorado 80202, its successors and assigns in that
capacity (hereinafter referred to as “Beneficiary”).
     WITNESSETH, THAT WHEREAS Trustor has entered into an Amended and Restated
Credit Agreement dated July 25, 2006 (as amended, supplemented, restated or
otherwise modified and in effect from time to time, the “Credit Agreement”) and
a Note Purchase Agreement, Dated December 16, 2004 (as amended, supplemented,
restated or otherwise modified and in effect from time to time, the “Note
Purchase Agreement”). With respect to the Credit Agreement and Note Purchase
Agreement (collectively referred to herein as the “Loan Agreement”),
Beneficiary, the lenders under the Credit Agreement and the holders of the notes
under the Note Purchase Agreement have entered into an Intercreditor and
Collateral Agency Agreement, and the Trustor and Beneficiary have entered into a
related Security Agreement, both of even date herewith (collectively, the
“Intercreditor Agreement” and together with the Loan Agreement and with all
other agreements in connection therewith, the "Loan Documents”), which
Intercreditor Agreement, provides, among other things, for the execution and
delivery by Trustor of this Deed of Trust, in favor of Beneficiary, as
“Collateral Agent”, for the ratable benefit of the secured parties described
therein (together with successors and assigns, the “Lenders”). The Loan
Agreement has entitled and entitles Trustor to borrow principal sums and to
obtain letters of credit up to and including the amount of One Hundred Ninety
Million Dollars ($190,000,000) and to obtain other credit accommodations from
the Lenders in unspecified amounts, which indebtedness is and shall be evidenced
by the promissory notes and other documents and agreements of Trustor executed
or in existence on the date hereof and which may be executed from time to time
hereafter (collectively, the “Notes”), with interest thereon and payable
according to the terms thereof, with maturity dates according to the terms
thereof, with an original outside maturity date of December 1, 2014 (which
outside maturity date may be extended from time to time in accordance with the
terms of the Loan Agreement).
     NOW THEREFORE, Trustor, in consideration of these premises, and to secure
the performance of the Loan Agreement and the prompt payment of the Notes,
including future advances, and any other sums that may be added to the principal
of the Notes pursuant to the Loan Agreement and under the terms of this Deed of
Trust, together with interest thereon and

 



--------------------------------------------------------------------------------



 



any sums advanced or expended by Beneficiary in protection or enforcement of its
interests hereunder, and to secure the prompt performance of all promises,
conditions and covenants related thereto and all other Senior Indebtedness, as
defined in the Intercreditor Agreement (sometimes hereinafter referred to as the
“Secured Obligations”), does hereby grant, warrant, bargain, sell, convey,
pledge and hypothecate unto the Trustee, in trust forever for the benefit of
Beneficiary, for the ratable benefit of the Lenders, WITH THE POWER OF SALE AND
RIGHT OF ENTRY AND POSSESSION, the hereinafter described real property (the
“Land”), situated in the County of Merced, State of California, to-wit:
     That property more particularly described in Exhibit A attached hereto and
made a part hereof.
     TO HAVE AND TO HOLD the same, together with all and singular the privileges
and appurtenances thereunto belonging, including without limitation, the
following, whether now owned or hereafter acquired (a) any and all improvements,
tenements, buildings, easements, fixtures, privileges, reservations, allowances,
hereditaments and appurtenances, now or hereafter belonging or pertaining to the
Land; (b) all of Trustor’s right, title and interest in any land lying between
the boundaries of the Land and the center line of any adjacent street, road,
avenue or alley, whether existing or proposed; (c) all oil, gas, minerals,
crops, timber, trees, shrubs, flowers and landscaping plants and materials now
or hereafter located on, under or above the Land; (d) all plats, surveys, soil
and engineering data, plans and specifications, drawings, renderings, profiles,
shop drawings and all development rights associated with the Land, now existing
or hereafter transferred to the Land from other real property; (e) all awards
and payments, including without limitation, interest payments, resulting from
the exercise of any right of condemnation or eminent domain or from any other
public or private taking of, injury to or decrease in the value of, any of the
Land; (f) all water, rights to water and water rights, ditches and ditch rights,
wells and well rights (specifically including, but not limited to those well
permits listed on Exhibit A), springs and spring rights and reservoirs and
reservoir rights appurtenant to or historically used in connection with the Land
and all of Trustor’s rights and interests under applicable state or federal law
to all unappropriated water contained in or available from any part of the water
bearing formations underlying the Land, together with all associated easements
and rights-of-way; (g) any and all of Trustor’s right, title and interest in
water taps purchased or available for purchase from any water provider or any
other person; (h) all of the rents, income, receipts, revenues, royalties,
issues and profits of or from the Land and the improvements located thereon
(collectively, the “Rents”); (i) any and all rights and estates in reversion or
remainder; and (j) any and all other rights and interest of every kind and
nature in all property, whether real or personal, forming a part of or used in
connection with the Land and the construction, operation and convenience of the
improvements located thereon, including without limitation, all machines,
machinery, fixtures, apparatus, equipment or articles used to supply heating,
gas, electricity, air conditioning, water, light, power, sprinkler protection,
waste removal, refrigeration and ventilation; all building materials, supplies
and equipment located on the Land and intended to be incorporated into the
improvements thereon, whether or not affixed; all floor coverings, screens,
draperies, partitions, furniture and furnishings; all architects’, contractors’
and suppliers’ agreements and contracts and all plans and specifications
relating to the construction of improvements; and all headgates, flumes, wells,
well equipment, pumps, pumping equipment, pumping accessories, sprinkler
systems, and fences (the Land, together with the rights listed in

2



--------------------------------------------------------------------------------



 



(a) through (j) of this paragraph, collectively are the “Property”). Without
detracting from the foregoing, this Deed of Trust shall constitute an assignment
of all of Trustor’s right, title and interest in and to appurtenant contracts,
if any.
     Amendments, renewals, extensions, modifications and substitutions of and
for the indebtedness and obligations secured hereby, including without
limitation the Notes, may be made by the Lenders pursuant to the terms of the
Loan Agreement and upon such terms and conditions and with such modifications
and changes, including without limitation, changes in the interest or discount
rate, as the Lenders may see fit in accordance with the Loan Agreement, and in
the event and to the extent that Trustor is not the obligor of any such
indebtedness, and such indebtedness does not increase the obligations and/or
covenants or decrease the rights of Trustor hereunder such amendments, renewals,
extensions, modifications and substitutions may be made at any time and from
time to time without further notice to or consent from Trustor. The Lenders may
enter into any agreement with any other obligor or guarantor, or may release or
discharge any obligor or guarantor from any indebtedness, without notice to or
consent of Trustor, and without releasing or compromising this Deed of Trust
provided that Trustor’s obligations and/or covenants hereunder are not increased
or its rights diminished thereby. If the ownership of the Property becomes
vested in a person or persons other than Trustor, Beneficiary, for the ratable
benefit of the Lenders, may, without notice to Trustor, deal with such successor
or successors in interest of Trustor with reference to this Deed of Trust, the
Secured Obligations and the Property in the same manner as if such person or
persons were Trustor, without in any way releasing or discharging Trustor.
     IN TRUST NEVERTHELESS, that, upon an “Event of Default” (as such term is
defined in the Intercreditor Agreement), Beneficiary and Trustee shall each have
all the following rights and remedies: (a) With or without notice (except as
required by the Loan Documents), and without releasing any Secured Obligation,
and without becoming a mortgagee in possession, to cure any breach or default of
Trustor with respect to the Property and, in connection therewith, to enter upon
the Property and do such acts and things as Beneficiary or Trustee reasonably
deem necessary or desirable to protect the security hereof, including, without
limitation: (i) to appear in and defend any action or proceeding purporting to
affect the security of this Deed of Trust or the rights or powers of Beneficiary
or Trustee under this Deed of Trust; (ii) to pay, purchase, contest or
compromise any encumbrance, charge, lien or claim of lien which, in the sole
judgment of either Beneficiary or Trustee, is or may be senior in priority to
this Deed of Trust, the judgment of Beneficiary or Trustee being conclusive as
between the parties hereto; (iii) to obtain insurance; (iv) to pay any premiums
or charges with respect to insurance required to be carried under this Deed of
Trust; or (v) to employ counsel, accountants, contractors and other appropriate
persons; (b) To commence and maintain an action or actions in any court of
competent jurisdiction to foreclose this instrument as a mortgage or to obtain
specific enforcement of the covenants of Trustor hereunder, and Trustor agrees
that such covenants shall be specifically enforceable by injunction or any other
appropriate equitable remedy and that for the purposes of any suit brought under
this subparagraph, Trustor waives the defense of laches and any applicable
statute of limitations; (c) To apply to a court of competent jurisdiction for
and obtain appointment of a receiver of the Property as a matter of strict right
and without regard to the adequacy of the security for the repayment of the
Secured Obligations, the existence of a declaration that the Secured Obligations
are immediately due and payable, or the filing of a

3



--------------------------------------------------------------------------------



 



notice of default, and Trustor hereby consents to such appointment; (d) To enter
upon, possess, manage and operate the Property or any part thereof, to take and
possess all documents, books, records, papers and accounts of Trustor or the
then owner of the Property, to make, terminate, enforce or modify Leases of the
Property upon such terms and conditions as Beneficiary reasonably deems proper,
to make repairs, alterations and improvements to the Property as necessary, in
Trustee’s or Beneficiary’s sole but reasonable judgment, to protect or enhance
the security hereof; (e) To execute a written notice of such Event of Default
and of its election to cause the Property to be sold to satisfy the Secured
Obligations. As a condition precedent to any such sale, Trustee shall give and
record such notice as the law then requires. When the minimum period of time
required by law after such notice has elapsed, Trustee, without notice to or
demand upon Trustor except as required by law, shall sell the Property at the
time and place of sale fixed by it in the notice of sale, at one or several
sales, either as a whole or in separate parcels and in such manner and order,
all as Beneficiary in its sole discretion may determine, at public auction to
the highest bidder for cash, in lawful money of the United States, payable at
time of sale. Neither Trustor nor any other person or entity other than
Beneficiary shall have the right to direct the order in which the Property is
sold. Subject to requirements and limits imposed by law, Trustee may from time
to time postpone sale of all or any portion of the Property by public
announcement at such time and place of sale. Trustee shall deliver to the
purchaser at such sale a deed conveying the Property or portion thereof so sold,
but without any covenant or warranty, express or implied. The recitals in the
deed of any matters or facts shall be conclusive proof of the truthfulness
thereof. Any person, including Trustee, Trustor or Beneficiary may purchase at
the sale; (f) To resort to and realize upon the security hereunder and any other
security now or later held by Beneficiary concurrently or successively and in
one or several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both, and to apply the proceeds received upon the
Secured Obligations all in such order and manner as set forth in the
Intercreditor Agreement; and (g) Upon sale of the Property at any judicial or
non-judicial foreclosure, Beneficiary may credit bid (as determined by
Beneficiary in its sole and absolute discretion) all or any portion of the
Secured Obligations. In determining such credit bid, Beneficiary may, but is not
obligated to, take into account all or any of the following: (i) appraisals of
the Property as such appraisals may be discounted or adjusted by Beneficiary in
its sole and absolute underwriting discretion; (ii) expenses and costs incurred
by Beneficiary with respect to the Property prior to foreclosure; (iii) expenses
and costs which Beneficiary anticipates will be incurred with respect to the
Property after foreclosure, but prior to resale, including, without limitation,
costs of structural reports and other due diligence, costs to carry the Property
prior to resale, costs of resale (e.g. commissions, attorneys’ fees, and taxes),
costs of any hazardous materials clean-up and monitoring, costs of deferred
maintenance, repair, refurbishment and retrofit, costs of defending or settling
litigation affecting the Property, and lost opportunity costs (if any),
including the time value of money during any anticipated holding period by
Beneficiary; (iv) declining trends in real property values generally and with
respect to properties similar to the Property; (v) anticipated discounts upon
resale of the Property as a distressed or foreclosed property; (vi) the fact of
additional collateral (if any), for the Secured Obligations; and (vii) such
other factors or matters that Beneficiary (in its sole and absolute discretion)
deems appropriate. In regard to the above, Trustor acknowledges and agrees that:
(w) Beneficiary is not required to use any or all of the foregoing factors to
determine the amount of its credit bid; (x) this paragraph does not impose upon
Beneficiary any additional obligations that are not imposed by law at the time
the credit bid is made; (y) the amount of Beneficiary’s credit

4



--------------------------------------------------------------------------------



 



bid need not have any relation to any loan-to-value ratios previously discussed
between Trustor and Beneficiary; and (z) Beneficiary’s credit bid may be (at
Beneficiary’s sole and absolute discretion) higher or lower than any appraised
value of the Property.
     After deducting all reasonable costs, fees and expenses of Trustee, and of
this trust, including, without limitation, cost of evidence of title and
reasonable attorneys’ fees in connection with sale and costs and expenses of
sale and of any judicial proceeding wherein such sale may be made, Trustee shall
apply all proceeds of any foreclosure sale: (a) to payment of all sums expended
by Beneficiary under the terms hereof and not then repaid, with accrued interest
at the rate of interest specified in the Note to be applicable on or after
maturity or acceleration of the Note; (b) to payment of all other Secured
Obligations; and (c) the remainder, if any, to the person or persons legally
entitled thereto.
     All sums received by Beneficiary under in accordance herewith, less all
reasonable costs and expenses incurred by Beneficiary or any receiver under,
including, without limitation, reasonable attorneys’ fees, shall be applied in
payment of the Secured Obligations as set forth in the Intercreditor Agreement;
provided, however, Beneficiary shall have no liability for funds not actually
received by Beneficiary.
     Neither Beneficiary’s nor Trustee’s nor any receiver’s entry upon and
taking possession of all or any part of the Property and Collateral (as
hereinafter defined), nor any collection of rents, issues, profits, insurance
proceeds, condemnation proceeds or damages, other security or proceeds of other
security, or other sums, nor the application of any collected sum to any Secured
Obligation, nor the exercise or failure to exercise of any other right or remedy
by Beneficiary or Trustee or any receiver shall cure or waive any breach, Event
of Default or notice of default under this Deed of Trust, or nullify the effect
of any notice of default or sale (unless all Secured Obligations then due have
been paid and performed and Trustor has cured all other defaults), or impair the
status of the security, or prejudice Beneficiary or Trustee in the exercise of
any right or remedy, or be construed as an affirmation by Beneficiary of any
tenancy, lease or option or a subordination of the lien of this Deed of Trust.
     Trustor hereby irrevocably appoints Beneficiary and its successors and
assigns, as its attorney-in-fact, which agency is coupled with an interest,
(a) to execute and/or record any notices of completion, cessation of labor, or
any other notices that Beneficiary deems appropriate to protect Beneficiary’s
interest, (b) upon the issuance of a deed pursuant to the foreclosure of this
Deed of Trust or the delivery of a deed in lieu of foreclosure, to execute all
instruments of assignment or further assurance with respect to the any leases in
favor of the grantee of any such deed, as may be necessary or desirable for such
purpose, (c) to prepare, execute and file or record financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect or preserve Beneficiary’s security interests and rights in or
to any of the Collateral, and (d) upon the occurrence of an event, act or
omission which, with notice or passage of time or both, would constitute a
default hereunder, Beneficiary may perform any obligation of Trustor hereunder;
provided, however, that: (i) Beneficiary as such attorney-in-fact shall only be
accountable for such funds as are actually received by Beneficiary; and
(ii) Beneficiary shall not be liable to Trustor or any other person or entity
for any failure to act under this paragraph.

5



--------------------------------------------------------------------------------



 



     Trustee accepts this trust when this Deed of Trust is recorded. Except as
may be required by applicable law, Trustee or Beneficiary may from time to time
apply to any court of competent jurisdiction for aid and direction in the
execution of the trust hereunder and the enforcement of the rights and remedies
available hereunder, and may obtain orders or decrees directing or confirming or
approving acts in the execution of said trust and the enforcement of said
remedies. Trustee shall not be required to take any action toward the execution
and enforcement of the trust hereby created or to institute, appear in, or
defend any action, suit, or other proceeding in connection therewith where, in
his opinion, such action would be likely to involve him in expense or liability,
unless requested so to do by a written instrument signed by Beneficiary and, if
Trustee so requests, unless Trustee is tendered security and indemnity
satisfactory to Trustee against any and all cost, expense, and liability arising
therefrom. Trustee shall not be responsible for the execution, acknowledgment,
or validity of the Loan Agreement or any documents related thereto, or for the
proper authorization thereof, or for the sufficiency of the lien and security
interest purported to be created hereby, and Trustee makes no representation in
respect thereof or in respect of the rights, remedies, and recourses of
Beneficiary. With the approval of Beneficiary, Trustee shall have the right to
take any and all of the following actions: (a) to select, employ, and advise
with counsel (who may be, but need not be, counsel for Beneficiary) upon any
matters arising hereunder, including the preparation, execution, and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel, (b) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
agents or attorneys, (c) to select and employ, in and about the execution of his
duties hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith, and (d) any and all other lawful action as Beneficiary
may instruct Trustee to take to protect or enforce Beneficiary’s rights
hereunder. Trustee shall not be personally liable in case of entry by Trustee,
or anyone entering by virtue of the powers herein granted to Trustee, upon the
Property for debts contracted for or liability or damages incurred in the
management or operation of the Property. Trustee shall have the right to rely on
any instrument, document, or signature authorizing or supporting any action
taken or proposed to be taken by Trustee hereunder, believed by Trustee in good
faith to be genuine. Trustee shall be entitled to reimbursement for expenses
incurred by Trustee in the performance of Trustee’s duties hereunder and to
reasonable compensation for such of Trustee’s services hereunder as shall be
rendered. TRUSTOR SHALL FROM TIME TO TIME, PAY THE COMPENSATION DUE TO TRUSTEE
HEREUNDER AND REIMBURSE TRUSTEE FOR, AND INDEMNIFY AND HOLD HARMLESS TRUSTEE
AGAINST, ANY AND ALL LIABILITY AND REASONABLE EXPENSES WHICH MAY BE INCURRED BY
TRUSTEE IN THE PERFORMANCE OF TRUSTEE’S DUTIES. All moneys received by Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated in any manner
from any other moneys (except to the extent required by applicable law) and
Trustee shall be under no liability for interest on any moneys received by
Trustee hereunder. Should any deed, conveyance, or instrument of any nature be
required from Trustor by any Trustee or substitute Trustee to more fully and
certainly vest in and confirm to the Trustee or substitute Trustee such

6



--------------------------------------------------------------------------------



 



estates, rights, powers, and duties, then, upon request by the Trustee or
substitute Trustee, any and all such deeds, conveyances and instruments shall be
made, executed, acknowledged, and delivered and shall be caused to be recorded
and/or filed by Trustor. By accepting or approving anything required to be
observed, performed, or fulfilled or to be given to Trustee pursuant, including
without limitation, any deed, conveyance, instrument, officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal, or insurance policy, Trustee shall not be deemed to have
warranted, consented to, or affirmed the sufficiency, legality, effectiveness,
or legal effect of the same, or of any term, provision, or condition thereof,
and such acceptance or approval thereof shall not be or constitute any warranty
or affirmation with respect thereto by Trustee.
     Trustor shall pay Trustee’s fees and reimburse Trustee for expenses in the
administration of this trust, including reasonable attorneys’ fees. Trustor
shall pay to Beneficiary reasonable compensation for services rendered
concerning this Deed of Trust, including, without limitation, any statement of
amounts owing under any Secured Obligation. Beneficiary shall not directly or
indirectly be liable to Trustor or any other person as a consequence of (i) the
proper exercise of the rights, remedies or powers granted to Beneficiary in this
Deed of Trust; (ii) the failure or refusal of Beneficiary to perform or
discharge any obligation or liability of Trustor under any agreement related to
the Property or under this Deed of Trust; or (iii) any loss sustained by Trustor
or any third party resulting from Beneficiary’s failure to lease the Property
after a Default or from any other act or omission of Beneficiary in managing the
Property after a Default unless the loss is caused by the gross negligence or
willful misconduct of Beneficiary and no such liability shall be asserted
against or imposed upon Beneficiary, and all such liability is hereby expressly
waived and released by Trustor. Trustor indemnifies Trustee and Beneficiary
against, and holds Trustee and Beneficiary harmless from, all losses, damages,
liabilities, claims, causes of action, judgments, court costs, reasonable
attorneys’ fees and other legal expenses, cost of evidence of title, cost of
evidence of value, and other expenses which either may suffer or incur: (a) by
reason of this Deed of Trust; (b) by reason of the execution of this trust or in
performance of any act required or permitted hereunder or by law; (c) as a
result of any failure of Trustor to perform Trustor’s obligations; or (d) by
reason of any alleged obligation or undertaking on Beneficiary’s part to perform
or discharge any of the representations, warranties, conditions, covenants or
other obligations contained in any other document related to the Property. The
above obligation of Trustor to indemnify and hold harmless Trustee and
Beneficiary shall survive the release and cancellation of the Secured
Obligations and the release and reconveyance or partial release and reconveyance
of this Deed of Trust. Trustor shall pay all amounts and indebtedness arising
under this paragraph immediately upon demand by Trustee or Beneficiary together
with interest thereon from the date of such demand at the highest Default Rate
(as defined in the Credit Agreement).
     From time to time, by a writing, signed and acknowledged by Beneficiary and
recorded in the Office of the Recorder of the County in which the Property is
situated, Beneficiary may appoint another trustee to act in the place and stead
of Trustee or any successor. Such writing shall set forth any information
required by law. The recordation of such instrument of substitution shall
discharge Trustee herein named and shall appoint the new trustee as the trustee
hereunder with the same effect as if originally named Trustee herein. A writing
recorded

7



--------------------------------------------------------------------------------



 



pursuant to the provisions of this paragraph shall be conclusive proof of the
proper substitution of such new Trustee.
     TRUSTOR EXPRESSLY COVENANTS AND AGREES:
     1. Payment of Indebtedness. To pay all and singular of the principal and
interest and other sums of money payable by virtue of the Loan Agreement, Notes
or other Secured Obligations, on the days respectively that the same severally
become due.
     2. Performance of Obligations. To perform each and every stipulation,
agreement and condition of the Loan Agreement, Notes, or any other document or
instrument evidencing Secured Obligations, and of this Deed of Trust.
     3. Insurance. To maintain, or cause to be maintained, insurance on the
Property, in each case, for the benefit of Beneficiary as follows:
     (a) All-risk builders risk insurance (non-reporting form) during the
construction of any improvements on the Land or to the Property (referred to in
this paragraph 3 as the “Improvements”) in an amount equal to one hundred
percent (100%) of the replacement cost of the Improvements, providing all-risk
coverage on the Improvements and the materials stored on the Property and
elsewhere, and including the perils of collapse, water damage and, if requested
by Beneficiary, flood, business interruption, permission to occupy, interests
costs and other risks;
     (b) All-risk casualty insurance after the completion of the construction of
each of the Improvements, in an amount at least equal to one hundred percent
(100%) of the replacement cost of such Improvements with an agreed amount
endorsement, providing all-risk coverage on the Improvements, and including the
perils of business interruption or loss of rents for a period of not less than
twelve (12) months, boiler/machinery coverage, and other risks;
     (c) Workers’ compensation insurance for contractors for statutory limits;
     (d) Flood hazard coverage for any portion of the Property that is located
in an identified flood hazard area by any “Governmental Authority” (as defined
in the Loan Agreement); and
     (e) Such other insurance as is required in the Loan Agreement.
     The permanent all-risk casualty insurance as described in item (b) above,
shall be provided on a building by building basis as the construction of each
building is completed and a certificate of occupancy or equivalent is issued
with respect thereto; provided that there shall be no lapse in the insurance
coverage and the Improvements must at all times be covered by either builder’s
risk or permanent all-risk casualty insurance. All of the insurance policies
described above shall be “occurrence” based policies, issued on forms, by
companies and in amounts satisfactory to Beneficiary. Trustor shall deliver or
cause to be delivered to Beneficiary certificates of insurance naming
Beneficiary as mortgagee and additional loss payee and copies of the insurance
policies. Regardless of the failure of the certificates of insurance or policies

8



--------------------------------------------------------------------------------



 



strictly to comply with the terms and provisions of this Deed of Trust,
Beneficiary’s interest in and lien upon the policies and their proceeds shall
continue unimpaired.
     In the event of any loss covered by any policy on the Improvements, the
carrier named in such policy is and shall be directed by Trustor to make payment
for such loss to Beneficiary and not to Trustor, or to Trustor and Beneficiary
jointly. Notwithstanding the foregoing, Beneficiary shall disburse the net
amount of any such insurance proceeds to Trustor for application to the costs of
repair, rebuilding, or restoration of the Improvements to as good or better
condition as such Improvements were in immediately prior to any casualty on
account of which such amounts are paid (the “Restoration”), provided that the
following conditions have been satisfied in Beneficiary’s sole but reasonable
discretion: (i) Beneficiary shall have determined that the Improvements can be
restored to as good or better condition as such Improvements were in immediately
prior to the casualty on account of which such amounts are paid, prior to the
earliest “Maturity Date” of the Notes (as defined in the Loan Agreement);
(ii) Beneficiary shall have determined that such net amounts (together with any
equity funds of Trustor deposited by Trustor with Beneficiary) shall be
sufficient to complete the Restoration; and (iii) no Event of Default shall have
occurred and be continuing.
     Any insurance proceeds which are to be disbursed by Beneficiary and applied
to the Restoration (together with any equity funds of Trustor deposited by
Trustor with Beneficiary) shall be held and disbursed by Beneficiary upon such
terms and conditions as would be required by a prudent interim construction
lender and in accordance with the disbursement procedures, terms and conditions
set forth in the Loan Agreement. Any reduction in the Secured Obligations
resulting from Beneficiary’s application of any sums received by it hereunder
shall take effect only when Beneficiary actually receives such sums and, in any
event, the unpaid portion of the Secured Obligations shall remain in full force
and effect and Trustor shall not be excused in the payment thereof. Trustor
agrees to execute and deliver, from time to time, such further instruments as
may be requested by Beneficiary to confirm the foregoing assignment to
Beneficiary of any award, damage, insurance proceeds, payment or other
compensation. Beneficiary is hereby irrevocably constituted and appointed the
attorney-in-fact of Trustor (which power of attorney shall be irrevocable, shall
be deemed coupled with an interest, shall survive the voluntary or involuntary
dissolution of Trustor and shall not be affected by any disability or incapacity
suffered by Trustor subsequent to the date hereof), with full power of
substitution, subject to the terms of this section, to settle for, collect and
receive any such awards, damages, insurance proceeds, payments or other
compensation from the parties or authorities making the same, to appear in and
prosecute any proceedings therefor and to give receipts and acquittance
therefor; provided, however, that Beneficiary will not exercise such power so
long as no Event of Default shall have occurred and be continuing, and such
power shall automatically cease upon payment or other satisfaction of the
liabilities secured by this Deed of Trust.
     The net amount of any sums received by Beneficiary under this section in
excess of the amount necessary to complete the Restoration may, at the option of
Beneficiary, be applied to the outstanding Secured Obligations, in such order as
set forth in the Loan Documents.
     4. Advances for Taxes, Insurance or Prior Encumbrances. If for any reason
Trustor fails to insure and deliver the policies and certificates of insurance
or to pay promptly all taxes,

9



--------------------------------------------------------------------------------



 



assessments, levies, water rents, insurance premiums, and any amount due upon
prior encumbrances, if any, Beneficiary may, but shall not be obligated to,
procure the insurance or pay such taxes, assessments, levies, water rents,
insurance premium and amount due on the prior encumbrance, regardless of whether
to prevent default, cure any default or redeem the Property from foreclosure or
sale.
     5. Title to Property. Trustor warrants title to the Property is free and
clear of all liens and encumbrances, except those listed on Exhibit B, attached
hereto and made a part hereof (the “Permitted Exceptions”). To the fullest
extent permitted by applicable law, Trustor waives the homestead exemption and
all other exemptions available to Trustor by statute or otherwise, whether now
vested or to be acquired.
     6. Preservation of Property. Trustor shall (a) promptly repair, restore or
rebuild any buildings or improvements now or hereafter comprising a part of the
Property that may be damaged or destroyed; (b) keep the Property in good
condition and repair, without waste, and free from mechanics’, materialmen’s or
like liens or claims or other liens or claims for lien except as permitted by
the terms of the Loan Documents; (c) comply with all applicable requirements of
law, rule and regulation and with restrictions of record with respect to the
Property and the use thereof; (d) suffer or permit no change in the general
nature of the proposed use of the Property without Beneficiary’s prior written
consent, which is not to be unreasonably withheld; and (e) suffer or commit no
waste, impairment or deterioration of the Property and, regardless of natural
depreciation, to keep the Property and the improvements thereon at all times in
good condition and repair, ordinary wear and tear excepted. Trustor shall pay
when due all utility charges which are incurred by Trustor for gas, electricity,
water and sewer services furnished to the Property and all other assessments or
charges of a similar nature, or assessments payable pursuant to any restrictive
covenants, whether public or private, affecting the Property, whether or not
such assessments or charges are or may become liens thereon. In the event of any
failure of Trustor to so protect and preserve the Property, Beneficiary, at
Trustor’s cost and expense, if not paid by Trustor, may take whatever actions,
and expend such sums, as Beneficiary may deem required to protect and preserve
the Property.
     7. Inspection. Beneficiary shall have the right to have its authorized
representative or representatives enter upon and inspect the Property at all
times, after notice of the inspection has been given to Trustor.
     8. Environmental Matters. Except as disclosed to Beneficiary in the Loan
Agreement, Trustor warrants that: (a) no notice has been received to the effect
that, or Trustor has no knowledge that, the Property or its operations is not in
compliance with any of the requirements of applicable federal, state and local
environmental, health and safety statutes and regulations (“Environmental Laws”)
or is the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could have a material adverse effect on the Property; (b) there have been no
releases of hazardous materials at, on or under the Property that, singly or in
the aggregate, have, or may reasonably be expected to have, a material adverse
effect on the Property; (c) there are no underground storage tanks, active or
abandoned, including without limitation petroleum storage

10



--------------------------------------------------------------------------------



 



tanks, on or under the Property that, singly or in the aggregate, have, or may
reasonably be expected to have, a material adverse effect on the Property; and
(d) no conditions exist at, on or under the Property which, with the passage of
time, or the giving of notice or both, would give rise to any material liability
under any Environmental Laws. In the event that any investigation, site
monitoring, containment, cleanup, removal, restoration, detoxification, closure,
or other remedial work of any kind or nature (“Remedial Action”) is required
under any Environmental Law due to the current or future presence, suspected
presence, release or suspected release of a Hazardous Material on, under, in or
about the Property, within thirty (30) days after written demand for performance
thereof by Beneficiary (or such shorter period of time as may be required under
any Environmental Law) Trustor shall commence to perform, or cause to be
commenced, and thereafter diligently prosecute to completion in accordance with
applicable law, all such Remedial Action within any time limits provided in any
Environmental Law or by order of any court or Governmental Authority, or if no
such reasonable period of time is provided within such reasonable time as is
approved by Beneficiary. All Remedial Action shall be performed by one or more
contractors and/or engineers) retained by Trustor and approved in advance in
writing by Beneficiary, which approval shall not be unreasonably withheld, and
shall be under the supervision of one or more consulting engineer(s) retained by
Trustor and approved in advance in writing by Beneficiary, which approval shall
not be unreasonably withheld. In the event Trustor shall fail timely to commence
or cause to be commenced or fail diligently to prosecute to completion such
Remedial Action, Beneficiary may, but shall not be obligated to, cause such
Remedial Action to be performed, and all costs and expenses (including, without
limitation, reasonable attorneys’ fees) thereof or incurred by Beneficiary in
connection therewith shall be paid by Trustor.
     9. Restriction on Transfer; Effect of Transfer. It shall be an immediate
default hereunder, at the option of Beneficiary, if, without the prior consent
of Beneficiary, Trustor shall, either directly or indirectly, create, effect or
consent to, or shall suffer or permit, any conveyance, sale, assignment,
transfer, lien, pledge, Deed of Trust, security interest or other encumbrance or
alienation of the Property or any part thereof or interest therein; provided,
however, that the foregoing provisions of this Paragraph 9 shall not apply to
(a) liens securing the Secured Obligations; (b) the lien of current taxes and
assessments not in default; (c) the Permitted Exceptions; or (d) to the extent
otherwise permitted in the Loan Agreement. In the event of any sale or transfer
of the title to the Property, should Beneficiary not exercise its option to
accelerate the Secured Obligations, the purchaser or new owner shall be deemed
to have assumed and agreed to pay the Secured Obligations, whether or not the
instrument evidencing such sale or transfer expressly so provides, and this
covenant shall run with the Land and remain in full force and effect until the
Secured Obligations are paid in full. The provisions of this Paragraph 9 shall
be operative with respect to, and shall be binding upon, any persons who shall
acquire any part of, interest in or encumbrance upon the Property. Trustor
agrees that the making of any oil, gas or mineral lease or the sale or
conveyance of any mineral interest or right to explore for minerals under
through or upon the Property would impair the value of the Property; and that
Trustor shall have no right, power or authority to lease the Property, or any
part thereof, for oil, gas or other mineral purposes or to grant, assign or
convey any mineral interest of any nature, or the right to explore for oil, gas
and other minerals, without first obtaining from Beneficiary express written
permission therefor. Trustor shall not grant any easement or right-of-way with
respect to all or any portion of the Property without the prior written consent
of Beneficiary, which shall not be

11



--------------------------------------------------------------------------------



 



unreasonably withheld. All terms of the Secured Obligations and the documents
evidencing such obligations are incorporated herein by this reference. All
persons who may have or acquire an interest in the Property shall be deemed to
have notice of the terms of the Secured Obligations and to have notice, if
provided therein, that: (a) the Note or the Loan Agreement may permit borrowing,
repayment and reborrowing so that repayments shall not reduce the amounts of the
Secured Obligations; and (b) the rate of interest on one or more Secured
Obligations may vary from time to time.
     10. Sums Expended by Beneficiary. Trustor shall be liable to Beneficiary
for any expenditure made by Beneficiary that is not reimbursed by Trustor,
including without limitation, court or alternative dispute resolution costs and
reasonable attorneys’ fees, pursuant or incidental to this Deed of Trust or the
exercise of the rights and remedies given it under this Deed of Trust, which
sums shall bear interest at the rate provided in the Notes. Such sums shall be
due and payable within ten (10) days after demand, shall be so much additional
indebtedness secured by this Deed of Trust, shall be a lien on the Property, and
shall be paid out of the proceeds of the sale of the Property, if not otherwise
paid by Trustor.
     11. Litigation Relating to the Property. Beneficiary shall have the right,
but no obligation, to file and defend suits at the expense of Trustor and in
Trustor’s name relating to the Property or the lien created by this Deed of
Trust or to preserve its rights pursuant to this Deed of Trust, but shall incur
no personal liability by its acts or omissions in relation to such proceedings.
     12. Zoning; Special Districts. Without the prior written consent of
Beneficiary, Trustor shall not seek, make, suffer, consent to or acquiesce in
any change in the zoning or conditions of use of the Property. Trustor shall
comply with and make or cause to be made all payments required under the
provisions of any covenants, conditions or restrictions affecting the Property.
Trustor shall comply with all existing and future requirements of all
Governmental Authorities having jurisdiction over the Property. If, under
applicable zoning provisions, the use of all or any part of the Property is or
becomes a nonconforming use, Trustor shall not cause or permit such use to be
discontinued or abandoned without the prior written consent of Beneficiary,
which shall not be unreasonably withheld or delayed. Trustor will take no action
to include or permit the Property to be included within the boundaries or
subject to the powers of any quasi-governmental entity, including without
limitation, any special improvement district, metropolitan district, or special
district, without the prior written consent of Beneficiary, which shall not be
unreasonably withheld or delayed.
     13. Assignment of Rents and Leases. As further security for the Secured
Obligations, Trustor hereby absolutely and irrevocably grants, conveys, pledges,
hypothecates, transfers and assigns unto Beneficiary all Rents now or hereafter
due or payable for the occupancy or use of the Property or any portion thereof,
and all leases and subleases, whether written or oral, with all security
therefore, including without limitation, all guaranties thereof, now or
hereafter affecting the Property. This is a present and absolute assignment, not
an assignment for security purposes only, and Beneficiary’s right to the Rents
is not contingent upon, and may be exercised without possession of, the
Property. Beneficiary confers upon Trustor a license (“License”) to collect and
retain the Rents as they become due and payable, until the occurrence of an
Event of Default. Trustor represents, warrants, and covenants to and with
Beneficiary that (a) the Rents

12



--------------------------------------------------------------------------------



 



have not been sold, assigned, transferred or set over by any instrument now in
force and will not at any time during the term of this assignment be sold,
assigned, transferred or set over; and (b) Trustor has the right to sell,
assign, transfer and set over the Rents and to grant to and confer upon
Beneficiary the rights, interests, powers and authorities granted and conferred
by this Deed of Trust. Upon the occurrence and during the continuation of an
Event of Default, the License shall automatically be revoked and Beneficiary
may, at its option, without notice, and whether or not the Secured Obligations
shall have been declared due and payable, either in person or by agent, or by a
receiver to be appointed by a court, with or without bringing any action or
proceeding (a) enter upon, take possession of, manage and operate the Property,
or any part thereof (including without limitation, making necessary repairs,
alterations and improvements to the Property); (b) make, cancel, enforce or
modify leases; (c) obtain and evict tenants; (d) fix or modify Rents; (e) do any
acts which Beneficiary deems reasonably proper to protect the security of this
Deed of Trust, and (f) either with or without taking possession of the Property,
in its own name or in the name of Trustor, collect and receive all or any Rents,
including without limitation, those past due and unpaid. Upon written notice
from Beneficiary, all tenants of and other obligors with respect to the Property
hereby are directed by Trustor to pay promptly all Rents as they fall due to
Beneficiary without further notice from Trustor. In connection with the
foregoing, Beneficiary shall be entitled and empowered to employ attorneys and
management, rental and other agents in and about the Property to effect the
matters which Beneficiary is empowered to do, and if Beneficiary shall itself
effect such matters, Beneficiary shall be entitled to charge and receive such
reasonable management, rental and other fees as may be customary in the area in
which the Property is located; and the reasonable fees, charges, costs and
expenses of Beneficiary or such persons shall be so much additional indebtedness
subject to the terms of this Deed of Trust. Beneficiary may apply all funds
collected as aforesaid, less costs and expenses of operation and collection,
including without limitation, reasonable attorneys’ and agents’ fees, charges,
costs and expenses, upon any indebtedness in accordance with the terms of the
Intercreditor Agreement. The entering upon and taking possession of the Property
and the collection of Rents and the application thereof as set forth in this
Deed of Trust shall not cure or waive any default or invalidate any act done by
Beneficiary.
     14. Right to Possession and Receiver. Upon the occurrence and during the
continuation of an Event of Default, Beneficiary shall at once become entitled
to the possession, use and enjoyment of the Property, and to the Rents, from the
date of such occurrence and continuing during the pendency of any foreclosure
proceedings, and the periods of redemption, if any. Possession shall at once be
delivered to Beneficiary on request, and on refusal, the delivery of possession
may be enforced by Beneficiary by any appropriate civil suit or proceeding, and
Beneficiary shall be entitled to a receiver for the Property, and of the Rents,
for and including without limitation, the time covered by any proceedings for
sale or foreclosure and the applicable periods of redemption, if any.
Beneficiary shall be entitled to such receiver as a matter of right, without
regard to the solvency or insolvency of Trustor, or of the then owner of the
Property, and without regard to the value of the Property, and such receiver may
be appointed by any court of competent jurisdiction upon ex parte application,
and without notice, notice being expressly waived, and all Rents shall be
applied by such receiver, after the payment of all costs to maintain and
preserve the Property, to the payment of the indebtedness according to law and
the orders and directions of a court of competent jurisdiction.

13



--------------------------------------------------------------------------------



 



     15. Mortgagee in Possession. Nothing contained in this Deed of Trust shall
be construed as making Beneficiary or any of the Lenders a “mortgagee in
possession.”
     16. Attorneys’ Fees — Foreclosure. Trustor agrees to pay reasonable
attorneys’ fees for legal services incurred by Beneficiary with respect to any
action to enforce this Deed of Trust, including without limitation, any
foreclosure proceedings, and such fees shall be allowed or taxed by the Court as
part of the costs of foreclosure.
     17. Deficiency; Rights Cumulative. Beneficiary shall retain the right to
pursue and receive judgment for any deficiency balance remaining unpaid after
foreclosure, and to exercise all other legal and equitable remedies for the
collection of the Secured Obligations; all rights and remedies of Beneficiary
are cumulative and may be exercised in any order. Trustor acknowledges that
Trustor is not a resident of the State of California and that the Notes and all
of the other documents and agreements relating to the Secured Obligations,
except this Deed of Trust, are governed by the laws of states other than the
State of California. Trustor acknowledges and agrees that rights and defenses
arising out of the law of the State of California, including, but not limited
to, any rights or defenses based upon Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure shall not apply to Trustor or limit any
rights and remedies of Beneficiary. Without limiting the generality of the
foregoing, to the extent they would arguably apply, Trustor waives all rights
and defenses that Trustor may have because the Secured Obligations may be
secured by real or personal property other than the Property hereby encumbered.
This means, among other things: (a) that Beneficiary may collect from Trustor
(including enforcing this Deed of Trust against Trustor) without first
foreclosing on any other real or personal property collateral pledged by
Trustor; and (b) if Beneficiary forecloses on any real property collateral
pledged by Trustor the amount of the Secured Obligations may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price. This Section sets forth an
unconditional and irrevocable waiver of any rights and defenses Trustor may
have. Trustor acknowledges and agrees that Beneficiary is relying on this waiver
in extending credit to Trustor and that this waiver is a material part of the
consideration that Beneficiary is receiving for extending such credit to
Trustor.
     18. Waivers. Any waiver of any right or remedy of Beneficiary must be in
writing. No waiver, express or implied, of the performance of any obligation,
agreement or covenant hereof shall be deemed or taken to be a waiver of the
strict performance of any other or future obligation, agreement or covenant
hereof. No payment or advancement by Beneficiary on behalf of Trustor shall be
deemed a waiver of the breach occurring by reason of the failure of Trustor to
make such payment or of the right to elect to foreclose this Deed of Trust. Any
delay by Beneficiary in exercising its rights and remedies under the Loan
Agreement, Notes or this Deed of Trust shall not, even though such delay be
repeated and extended, be construed as a waiver of the right of Beneficiary to
exercise any right or remedy given it in this Deed of Trust, in the Loan
Agreement, Notes, by operation of law or otherwise. Trustor, for itself and for
all parties claiming through or under Trustor, and for all parties who may
acquire a lien on or interest in the Property, hereby waives all rights to have
the Property and/or any other property, including, without limitation, the
Collateral, which is now or later may be security for any Secured Obligation
(“Other Property”) marshalled upon any foreclosure of this Deed of Trust or on a

14



--------------------------------------------------------------------------------



 



foreclosure of any other security for any of the Secured Obligations.
Beneficiary shall have the right to sell, and any court in which foreclosure
proceedings may be brought shall have the right to order a sale of, the Property
and any or all of the Collateral or Other Property as a whole or in separate
parcels, in any order that Beneficiary may designate.
     19. UCC Security Agreement. This Deed of Trust constitutes a security
agreement under the Uniform Commercial Code of the State of California (the
“Code”) with respect to any part of the Property, which might now or hereafter
be or be deemed to be personal property, fixtures or property other than real
estate (for the purposes of this Paragraph 19 called “Collateral”), and Trustor
hereby grants to Beneficiary a security interest in the Collateral to secure the
Secured Obligations. As to its security interest in the Collateral, Beneficiary
shall have all of the rights and remedies of a “secured party” under the Code.
The provisions of this Paragraph 19 shall not limit the generality or
applicability of any other provision of this Deed of Trust, but shall be in
addition thereto. This Deed of Trust constitutes a “fixture filing” under the
Code as to all of the Collateral which is or hereafter becomes a fixture under
applicable law.
     20. Successors and Assigns. It is further expressly understood and agreed
that all covenants and agreements here described shall extend to and be binding
upon the heirs, executors, legal representatives, successors and assigns
(voluntary and involuntary by operation of law) of the respective parties
hereto.
     21. Severability. The unenforceability or invalidity of any provision
hereof shall not render any other provision or provisions unenforceable or
invalid.
     22. Further Assurances. Trustor will do, execute, acknowledge and deliver
all and every further acts, deeds, conveyances, transfers and assurances
necessary or proper, in the sole judgment of Beneficiary, for the better
assuring, conveying, mortgaging, assigning and confirming unto Beneficiary all
of the Property or property intended so to be, whether now owned by Trustor or
hereafter acquired.
     23. Headings. Headings are used in this Deed of Trust for convenience only
and shall not be used to alter or interpret the terms and provisions of this
Deed of Trust.
     24. Counterparts. This Deed of Trust may be executed in counterparts, each
of which shall be an original, and all of which, taken together, shall
constitute the Deed of Trust.
     25. Additional California Provisions.
     (a) Remedies, Generally. Notwithstanding anything to the contrary contained
in this Deed of Trust or any of the other Loan Documents, Beneficiary shall have
the right to exercise any and all of its rights and remedies granted it
hereunder, as well as all remedies available to it under California Civil Code
Section 2938 or any successor statute.
     (b) Power of Sale. Beneficiary may deliver to Trustee a written declaration
of an Event of Default and demand for sale which requests that Trustee record
and serve a written notice of default and of election to cause the Property to
be sold, and cause any or all of the

15



--------------------------------------------------------------------------------



 



Property to be sold under the power of sale granted by this Deed of Trust in the
manner herein below specified in this Section 25.
     (c) Declaration of Default; Acceptance. Beneficiary shall (i) deliver to
Trustee a written declaration of an Event of Default which recites facts which
demonstrate Trustor’s default, and a demand that Trustee sell the Property, and
(ii) deposit the Note and this Deed of Trust, if required by law, with Trustee.
Trustee shall accept Beneficiary’s declaration of an Event of Default as true
and as demonstrative of Trustor’s default and shall record and serve a written
notice of default and of election to cause the Property to be sold in the manner
required by applicable law.
     (d) Rescission of Notice of Default. Beneficiary may rescind any notice of
default at any time before Trustee’s sale by executing a notice of rescission
and recording it. The recordation of the notice will constitute a cancellation
of any prior declaration of an Event of Default and demand for sale and of any
acceleration of maturity of the Secured Obligations affected by any prior
declaration or notice of an Event of Default. The exercise by Beneficiary of the
right of rescission will not constitute a waiver of any default then existing or
subsequently occurring, or impair the right of Beneficiary to execute other
declarations of default and demand for sale, or notices of default and of
election to cause the Property to be sold, nor otherwise affect the Note or this
Deed of Trust, or any of the rights, obligations or remedies of Beneficiary or
Trustee hereunder or under applicable law.
     (e) Date of Trustee’s Sale. If, after the expiration of any period of time
provided by applicable law, Trustor’s Event of Default has not been cured and
Trustor’s Secured Obligations have not been reinstated in the manner required by
applicable law, Trustee shall establish a date for the sale of the Property and
record and serve a notice of sale in the manner required by applicable law.
     (f) Trustee’s Sale. If, on or before the date scheduled for the sale of the
Property, Trustor’s Event of Default has not been cured and the Secured
Obligations have not been reinstated, and Trustor has not redeemed the Property,
Trustee, without demand on Trustor, shall sell the Property at the time and
place fixed by Trustee in the notice of sale, either as a whole or in separate
parcels, and in such order as Trustee may determine, at public auction, and to
any Person, including Trustor, Beneficiary or Trustee. The Property shall be
sold to the highest bidder for cash payable at the time of sale. Notwithstanding
the foregoing, instead of paying cash for the Property, Beneficiary may credit
the amount of its auction sale bid by the amount of the Secured Obligations, or
any fraction thereof, including, without limitation, Trustee’s cost and expenses
from the sale of the Property. Beneficiary will be entitled to bid, at any
trustee’s or foreclosure sale of the Property, the amount of the Environmental
Damages (as hereinafter defined), any costs incurred by Beneficiary with respect
to any Environmental Problem (as hereinafter defined) and interest in addition
to the amount of other Secured Obligations as a credit bid, the equivalent of
cash. Furthermore, to the fullest extent permitted by law, if a full credit bid
has been made by Beneficiary in the amount of the Secured Obligations, other
than Secured Obligations for Environmental Damages and any costs incurred by
Beneficiary with respect to any Environmental Problem incurred by Beneficiary,
any Secured Obligations comprised of the Environmental Damages and any costs
incurred by Beneficiary with respect to

16



--------------------------------------------------------------------------------



 



any Environmental Problem shall not be discharged by virtue of the full credit
bid and shall remain an obligation of Trustor to be satisfied under this Deed of
Trust.
     (g) Delivery of Deed. Trustee shall deliver to the purchaser of the
Property a deed which conveys title to the Property without any covenant or
warranty, express or implied. The recitals in the deed of any matters or facts
shall be conclusive proof of their truthfulness.
     (h) Postponement of Trustee’s Sale. Trustee may postpone the sale of all or
any portion of the Property in accordance with California Civil Code §2924g, by
public announcement at the time and place of sale, and from time to time
thereafter Trustee may postpone such sale by public announcement at the time
fixed by the preceding postponement or as otherwise allowed by said statute.
     (i) Application of Sale Proceeds. The proceeds of Trustee’s public auction
of the Property shall be applied in the following manner: (i) payment of the
portion of the Secured Obligations attributable to the costs and expenses of the
sale; (ii) repayment of the portion of the Secured Obligations attributable to
any sums expended or advanced by Beneficiary (other than the Environmental
Damages and costs incurred by Beneficiary with respect to any Environmental
Problem) under the terms of this Deed of Trust, plus interest at the Default
Rate; (iii) payment of all other Secured Obligations and all other obligations
of Trustor secured by this Deed of Trust, in any order that Beneficiary chooses;
(iv) repayment of the portion of the Secured Obligations attributable to the
Environmental Damages and costs incurred by Beneficiary with respect to any
Environmental Problem under the terms of this Deed of Trust, plus interest at
the Default Rate; and (v) the remainder, if any, to satisfy the outstanding
balance of obligations secured by any junior encumbrances in the order of their
priority, then to Trustor or Trustor’s successor in interest.
     (j) Proof of Compliance with the Law. In the event of a sale of the
Property or any part thereof, the recital in any deed transferring the Property,
of (i) the occurrence of a default, (ii) the due delivery and/or recordation of
breach and election of sale, and (iii) the elapsing of the required time period
concerning such notices and the eventual sale, will be conclusive proof of the
default, recording, election of sale, elapsing of time, and the due giving of
notice, and that such sale was regularly and validly made upon proper demand by
Beneficiary. Any deed with these recitals will be effectual and conclusive
against Trustor, its successors, and assigns, and all other Persons. The receipt
for the purchase money recited or in any deed executed to the purchaser will be
sufficient discharge to the purchaser from all obligations to see to the proper
application of the purchase money.
     (k) Acceptance by Trustee. Trustee accepts this trust when this Deed of
Trust, duly executed and acknowledged, is made a public record as provided by
law. Trustee is not obligated to notify any party hereto of pending sale under
any other deed of trust or of any action or proceedings in which Trustor,
Beneficiary or Trustee shall be a party unless brought by Trustee.
     (l) Rights and Duties. It shall be no part of the duty of Trustee to see to
any recording, filing or registration of this Deed of Trust or any other
instrument in addition or supplemental hereto, or to give any notice thereof, or
to see to the payment of or be under any

17



--------------------------------------------------------------------------------



 



duty in respect of any tax or assessment or other governmental charge which may
be levied or assessed on the Property, or any part thereof, or against Trustee,
or to see to the performance or observance by Trustor of any of the covenants
and agreements contained herein. Trustee shall not be responsible for the
execution, acknowledgment or validity of this Deed of Trust or of any instrument
in addition or supplemental hereto or for the sufficiency of the security
purported to be created hereby, and makes no representation in respect thereof
or in respect of the rights of Beneficiary. Trustee shall have the right to
advice of counsel upon any matters arising hereunder and shall be fully
protected in relying as to legal matters on the advice of counsel. Trustee shall
not incur any personal liability hereunder except for its own gross negligence
or willful misconduct and Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by Trustee hereunder and believed by Trustee in good faith
to be genuine.
     (m) Subrogation to Existing Liens; Vendor’s Lien. To the extent that
proceeds of the Note are used to pay Secured Obligations secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Beneficiary at Trustee’s request,
and Beneficiary shall be subrogated to any and all rights, security interests
and liens owned by any owner or holder of such outstanding liens, security
interests, charges or encumbrances, however remote, irrespective of whether said
liens, security interests, charges or encumbrances are released, and all of the
same are recognized as valid and subsisting and are renewed and continued and
merged herein to secure the Secured Obligations, but the terms and provisions of
this Deed of Trust shall govern and control the manner and terms of enforcement
of the liens, security interests, charges and encumbrances to which Beneficiary
is subrogated hereunder. It is expressly understood that, in consideration of
the payment of such indebtedness by Beneficiary, Trustor hereby waives and
releases all demands and causes of action for offsets and payments in connection
with the said indebtedness. If all or any portion of the proceeds of the loan
evidenced by the Note or of any other secured indebtedness has been advanced for
the purpose of paying the purchase price for all or a part of the Property, no
vendor’s lien is waived; and Beneficiary shall have, and is hereby granted, a
vendor’s lien on the Property as cumulative additional security for the secured
indebtedness. Beneficiary may foreclose under this Deed of Trust or under the
vendor’s lien without waiving the other or may foreclose under both.
     (n) Substitute Trustee. Trustee may resign by an instrument in writing
addressed to Beneficiary, or Trustee may be removed at any time with or without
cause by an instrument in writing executed by Beneficiary. In case of the death,
resignation, removal or disqualification of Trustee, or if for any reason
Beneficiary shall deem it desirable to appoint a substitute or successor trustee
to act instead of the herein named trustee or any substitute or successor
trustee, then Beneficiary shall have the right and is hereby authorized and
empowered to appoint a successor trustee, or a substitute trustee, without other
formality than appointment and designation in writing executed by Beneficiary,
and the authority hereby conferred shall extend to the appointment of other
successor and substitute trustees successively until the Secured Obligations
secured hereby has been paid in full, or until the Property is fully and finally
sold hereunder. In the event that the Secured Obligations is owned by more than
one person or entity, the holder or holders of not less than a majority in
amount of such indebtedness shall have the right and authority to make or
otherwise provide for the appointment of a successor or substitute trustee as
provided for in the preceding sentence or to remove Trustee as provided in the
first

18



--------------------------------------------------------------------------------



 



sentence of this Subsection 25(n). Such appointment and designation by
Beneficiary, or by the holder or holders of not less than a majority of the
Secured Obligations secured hereby, shall be full evidence of the right and
authority to make the same and of all facts therein recited. If Beneficiary is a
corporation or association or trust and such appointment is executed in its
behalf by an officer or trustee of such corporation or association or trust,
such appointment shall be conclusively presumed to be executed with authority
and shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation or association or trust.
Upon the making of any such appointment and designation, all of the estate and
title of Trustee in the Property shall vest in the named successor or substitute
trustee, and it shall thereupon succeed to and shall hold, possess and execute,
all of the rights, powers, privileges, immunities and duties herein conferred
upon Trustee; but, nevertheless, upon the written request of Beneficiary or of
the successor or substitute trustee, the trustee ceasing to act shall execute
and deliver an instrument transferring to such successor or substitute trustee
all of the estate and title in the Property of the trustee so ceasing to act,
together with all the rights, powers, privileges, immunities and duties herein
conferred upon the Trustee, and shall duly assign, transfer and deliver any of
the properties and moneys held by said trustee hereunder to said successor or
substitute trustee. All references herein to “Trustee” shall be deemed to refer
to Trustee (including any successor substitute appointed and designated as
herein provided) from time to time acting hereunder.
     (o) No Liability of Trustee. TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OR
JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR
ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING TRUSTEE’S NEGLIGENCE),
EXCEPT FOR TRUSTEE’S GROSS NEGLIGENCE OR MISCONDUCT. Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by it hereunder, believed by it in good
faith to be genuine. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by law), and Trustee shall be under no liability for
interest on any moneys received by it hereunder. Trustee hereby ratifies and
confirms any and all acts which the herein-named Trustee or its successor or
successors, substitute or substitutes, in this trustee, shall do lawfully by
virtue hereof.
     (p) Judgment on Environmental Provision.
          (i) Judgment Sought. Pursuant to California Code of Civil Procedure
§736, Beneficiary may bring an action (as such term is defined in California
Code of Civil Procedure §22) for breach of contract against Trustor for breach
of any provision contained in this Section 25 hereof (the “Environmental
Provision”), for the recovery of the Environmental Damages listed in this
Section 25, and for the enforcement of the Environmental Provision, whether the
Environmental Provision is or was contained in or secured by this Deed of Trust
and whether or not this Deed of Trust has been discharged, reconveyed or
foreclosed upon. Notwithstanding the foregoing, no injunction for the
enforcement of an Environmental Provision may be issued after (i) satisfaction
of the Secured Obligations or (ii) transfer of Trustor’s right, title and
interest in and to the “Real Property Security” (as such term is defined in
California Code of Civil Procedure §736(f)(4)) in a bona fide transaction to an
unaffiliated third party for fair value.

19



--------------------------------------------------------------------------------



 



          (ii) Damages. The damages that Beneficiary may recover pursuant to
Section 25(p)(i) above shall be limited to reimbursement or indemnification of
the following (collectively, the “Environmental Damages”): (A) if not pursuant
to an order of any Governmental Authority relating to the cleanup, remediation,
or other response action required by any applicable rule promulgated by a
Governmental Authority, those costs relating to a reasonable and good faith
cleanup, remediation, or other response action concerning a Release (such term
shall have the meaning ascribed to it under California Civil Code §2929.5 and
under California Civil Code of Procedure §726.5 and §736) or threatened release
of Hazardous Materials (each an “Environmental Problem”) which is anticipated by
the Environmental Provision; (B) if pursuant to an order of any Governmental
Authority which is anticipated by the Environmental Provision, all amounts
reasonably advanced in good faith by Beneficiary in connection therewith,
provided that Beneficiary negotiated, or attempted to negotiate, in good faith
to minimize the amounts it was required to advance under the order;
(C) indemnification against all liabilities of Beneficiary to any third party
relating to the breach and not arising from acts, omissions or other conduct
which occur after Trustor is no longer an owner or operator of the “Real
Property Security” in accordance with the standards set forth in California Code
of Civil Procedure §726.5(d); and (D) attorneys’ fees and costs incurred by
Beneficiary relating to the breach. For the purposes of this Section 25(p), the
term “owner or operator” means those persons described in §101(20)(A) of
CERCLA). Notwithstanding the foregoing, the Environmental Damages recoverable by
Beneficiary shall not include (y) any part of the principal amount or accrued
interest of the Secured Obligations, except for any amounts advanced by
Beneficiary to cure or mitigate the breach of any Environmental Provision that
is added to the principal amount, and contractual interest thereon, or
(z) amounts which relate to a Release which was knowingly permitted, caused or
contributed to by Beneficiary or any affiliate or agent of Beneficiary.
     (q) Waiver of Lien. Pursuant to the terms of California Code of Civil
Procedure §726.5, Beneficiary may (i) waive its lien against (A) any parcel of
“Real Property Security” that is “environmentally impaired” (as such term is
defined in California Code of Civil Procedure §726.5(e)(3), or is an “affected
parcel” (as such term is defined in California Code Civil Procedure
§726.5(e)(1)), and (B) all or any portion of the personal property attached to
such parcels and (ii) exercise (A) the rights and remedies of an unsecured
creditor including reduction of its claim against Trustor to judgment and
(B) any other rights and remedies permitted by law. As between Beneficiary and
Trustor, for purposes of California Code of Civil Procedure §726.5, Trustor
shall have the burden of proving that (1) the Releases or threatened Release was
not (y) knowingly or negligently caused or contributed to, or (z) knowingly or
willfully permitted or acquiesced to, by Trustor or any related party (as such
term is defined in California Code of Civil Procedure §726.5(e)(6)), or any
affiliate or agent of Trustor or any related party, and (2) in conjunction with
the making, renewal or modification of the Secured Obligations, (x) neither
Trustor, any related party nor any affiliate or agent of Trustor or any related
party had actual knowledge or notice of the Releases or threatened Release of
any Hazardous Materials, or (y) if such a person had knowledge or notice of the
Releases or threatened Release, Trustor made written disclosure thereof to
Beneficiary after Beneficiary’s written request for information concerning the
environmental condition of the Real Property Security, or (z) Beneficiary
otherwise obtained actual knowledge thereof, prior to the making, renewal or
modification of the Secured Obligations.

20



--------------------------------------------------------------------------------



 



     (r) Reconveyance Upon Payment of Secured Obligations. In the event that
Trustor shall cause to be paid the entire Secured Obligations and perform in
full all of its obligations under the Loan Documents, Beneficiary shall release
and shall cause Trustee to release the Property from the lien of this Deed of
Trust and to reconvey (without warranty by or recourse against Trustee or
Beneficiary) the Property to Trustor. Upon Trustee’s receipt of Beneficiary’s
request for reconveyance, Trustee shall reconvey, without warranty, the Property
or that portion held. When the Property has been fully reconveyed, the last
reconveyance will operate as a reassignment of all future Rents to the Person
legally entitled.
     (s) Environmental Addendum. Beneficiary shall have the right, but not the
obligation, to enter upon the Property, from time to time upon prior reasonable
notice, and in its sole and absolute discretion, to conduct inspections of the
Property and the activities conducted thereon to determine the compliance with
all Environmental Laws, the presence of Hazardous Materials and the existence of
any potential damages as a result of the condition of Property. In furtherance
thereof, Trustor hereby grants to Beneficiary and its agents, employees and
qualified consultants and contractors, the right to enter upon the Property and
to perform such tests on the Property (including invasive tests) as Beneficiary
determines are reasonably necessary. Beneficiary shall conduct such inspections
and tests at reasonable times, shall use its best efforts to minimize
interference with the operation of the Property and agrees to restore the
condition of the Property, but Beneficiary shall not be liable for any
interference caused thereby unless due to the gross negligence or willful
misconduct or omission of Beneficiary. In furtherance of the purposes above,
without limitation of any of Beneficiary’s other rights, Beneficiary may:
(i) obtain a court order to enforce Beneficiary’s right to enter and inspect the
Property under California Civil Code §2929.5, to which the decision of
Beneficiary as to whether there exists any Hazardous Materials on or about the
Property in violation of any Environmental Laws, or a breach by Trustor of any
environmental provision of this Deed of Trust or any of the other Loan
Documents, will be deemed reasonable and conclusive as between the parties; and
(ii) have a receiver be appointed pursuant to California Code of Civil Procedure
§564 to enforce Beneficiary’s right to enter and inspect the Property for the
purpose set forth above. Trustor and Beneficiary agree that (A) this paragraph
is intended as Beneficiary’s written request for information and Trustor’s
written response concerning the environmental condition of the Property as
provided in California Code of Civil Procedure §726.5; and (B) each
representation, warranty or covenant, or indemnity made by Trustor in this Deed
of Trust or in the other Loan Documents that relates to the environmental
condition of the Property is intended by Trustor and Beneficiary to be an
“environmental provision” for the purposes of California Code of Civil Procedure
§736 and will survive the payment of the Secured Obligations and the termination
or expiration of this Deed of Trust and will not be affected by Beneficiary’s
acquisition of any interest in the Property, whether by full credit bid at
foreclosure, deed in lieu of foreclosure, or otherwise. If there is any transfer
of any portion of Trustor’s interest in the Property, any successor-in-interest
to Trustor agrees by its succession to that interest that the written request
made pursuant to this paragraph will be deemed remade to the
successor-in-interest without any further or additional action on the part of
Beneficiary and that by assuming the Secured Obligations secured by this Deed of
Trust or by accepting the interest of Trustor subject to the lien of this Deed
of Trust, the successor remakes each of the representations and warranties in
this Deed of Trust and agrees to be bound by each covenant in this Deed of
Trust, including but not limited to any indemnity provision.

21



--------------------------------------------------------------------------------



 



     (t) Financing Statement. This Deed of Trust shall constitute a financing
statement pursuant to UCC §9402(b), and shall be filed as a fixture filing in
the Official Records of the County Register of the County in which the Property
is located and covers goods which are or are to become fixtures on the Property.
     (u) Border Zone Property. Trustor represents and warranties that the
Property has not been designated as “border zone property” under the provisions
of California Health and Safety Code Section 25220 et seq. or any regulation
adopted in accordance therewith and there has been no occurrence or condition on
any real property adjoining or in the vicinity of the Property that is
reasonably likely to cause the Property or any part thereof to be designated as
border zone property.
     Trustor hereby requests that a copy of any notice of an Event of Default or
other default and notice of sale under this Deed of Trust be mailed to Trustor
at Trustor’s address set forth above.
     IN WITNESS WHEREOF, this Deed of Trust is executed as of the day and year
first above written.

             
 
                JOHN B. SANFILIPPO & SON, INC.    
 
           
 
  By:   /s/ Michael J. Valentine    
 
           
 
      Its: Chief Financial Officer    

22



--------------------------------------------------------------------------------



 



                 
 
               
STATE OF ILLINOIS
    )          
 
    )   ss.      
County of Cook
    )          

On July 25, 2006, before me, Michael Lee Whitchurch, personally appeared Michael
J. Valentine, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.
WITNESS my hand and official seal.

                 
 
               
 
  Signature   /s/ Michael Lee Whitchurch   (Seal)    
 
               

23



--------------------------------------------------------------------------------



 



Exhibit A
to
Deed of Trust
Legal Description:
PARCEL 2 AS SHOWN ON PARCEL MAP FOR BERT CRANE RECORDED JUNE 24, 1986 IN VOLUME
56 OF PARCEL MAPS, PAGE 3, MERCED COUNTY RECORDS AND BEING A DIVISION OF THE
EAST 1/2 OF THE NORTHEAST 1/4 OF SECTION 6, T.9S., R9E.,M.D.B. & M.
EXCEPTING THEREFROM OF THE EAST 20 ACRES AN UNDIVIDED 1/3 INTEREST OF ALL OIL,
GAS AND OTHER HYDROCARBONS AND MINERALS AND APPURTENANCES THERETO AND THE RIGHT
OF ENTRY AS RESERVED IN BOOK 1575 PAGE 462, MERCED COUNTY RECORDS. (12761-62)

24



--------------------------------------------------------------------------------



 



Exhibit B
to
Deed of Trust
Permitted Exceptions: Items 1 through 9, 12, and 14 through 16 of Schedule B,
Section 2 of Section 2 of The Commitment for Title Insurance issued by First
American Title Insurance Company, Order Number NCS-238080-CHI1, Commitment Date
May 31, 2006.

25